Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 22 August 1791
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Tuckaho’ August 22. 1791.

I can give you no account of the objects of our mutual affection later than the 15. of this month when I left every thing well at Monticello. I came down principally to give my vote in the County of Henrico to my Father who is candidate for a place vacant in the Senate of Virginia. I had made a disagreeable mistake with respect to the day of the election and should have returned immediately if he had not expressed a wish for me to wait, the affair being so uncertain that one Voice may be of consequence.
He appears not so much disposed to part with Edgehill as he was the last year. From Colo. Harveys representations the value of it has risen considerably in his Estimation. Having conversed with the Steward on the Subject I concluded that the terms of last year would not be accepted and offered 1600 £ for the land alone, to be discharged by 3 annual payments with Interest at 5 per Cent from the date of the bonds; the Stock &c to be valued and paid for in the course of 2 or 3 months. This I believe will be accepted, but I shall take care to enter into no obligation which your disapprobation shall not cancell.
I inclose to you some letters of M. De Rieux relating to a legacy lately left him in France. He gave me a power of Attorney for M. De Rieux of Nantz desiring that I would get the Seal of the State affixed to it and transmitt it to you with the letters, but he had neglected to have it attested and I had passed over the defect, not being accustomed to attend to such things. I shall send it on by the post of the 30. August and must request the favor of you in M. De Rieuxs name to leave directions concerning it, as I have hopes that before it arrives you will have set out for Virginia. The letters are sent open as they were delivered to me.
Your Stores are yet at Mr. Browns where I have determined to let them lie (as they are not in the way) untill I can have them carried up by a Waggon from Monticello, which Colo. Lewis says it will be very convenient to send down immediately.
I have just read your letter to Patsy of the 14. and am rendered extremely happy by being informed that you are to set out so soon. I expect to arrive at Monticello on the 26. with the pleasing news.—I am Dear Sir your most affectionate friend & devoted Servt.,

T. M. Randolph.

